        Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 1 of 19



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


KJELL ROJVALL, Individually and On         Case No.:
Behalf of All Others Similarly Situated,

                             Plaintiff,    CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE FEDERAL
              v.                           SECURITIES LAWS

MICRON TECHNOLOGY, INC.,
SANJAY MEHROTRA, ERNEST E.                 JURY TRIAL DEMANDED
MADDOCK, and DAVID A. ZINSNER,

                             Defendants.
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 2 of 19



       Plaintiff Kjell Rojvall (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Micron

Technology, Inc. (“Micron” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

issued by and disseminated by Micron; and (c) review of other publicly available information

concerning Micron.

                      NATURE OF THE ACTION AND OVERVIEW
       1.      This is a class action on behalf of persons and entities that acquired Micron

securities between September 26, 2017 and November 19, 2018, inclusive (the “Class Period”),

seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.      Micron purports to sell high-performance memory and storage technologies,

including DRAM (dynamic random access memory).

       3.      On November 19, 2018, Financial Times reported that Chinese investigators said

they had found “‘massive evidence’ of anti-competitive behavior” by Micron and two other

companies.
       4.      On this news, the Company’s share price fell $2.61 per share, nearly 7%, to close

at $36.83 per share on November 19, 2018, on unusually heavy trading volume.

       5.      Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company engaged in anti-competitive behavior, including artificially restricting supply growth

of DRAM; (2) that these anti-competitive efforts were reasonably likely to lead to regulatory

scrutiny; (3) that the Company’s anti-competitive efforts artificially boosted its operating

metrics; (4) that, as a result, the Company’s financial performance, including revenue, was

overstated; and (5) that, as a result of the foregoing, Defendants’ positive statements about the

                                   CLASS ACTION COMPLAINT
                                              1
          Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 3 of 19



Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

        6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                  JURISDICTION AND VENUE
        7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                              PARTIES
        11.     Plaintiff Kjell Rojvall, as set forth in the accompanying certification, incorporated

by reference herein, purchased Micron securities during the Class Period, and suffered damages

as a result of the federal securities law violations and false and/or misleading statements and/or

material omissions alleged herein.

        12.     Defendant Micron is incorporated under the laws of Delaware with its principal

executive offices located in Boise, Idaho. Micron’s common stock trades on the NASDAQ

exchange under the symbol “MU.”

                                     CLASS ACTION COMPLAINT
                                                2
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 4 of 19



       13.     Defendant Sanjay Mehrotra (“Mehrotra”) was the Chief Executive Officer

(“CEO”) of the Company at all relevant times.

       14.     Defendant Ernest E. Maddock (“Maddock”) was the Chief Financial Officer

(“CFO”) of the Company from June 2015 to February 2018.

       15.     Defendant David A. Zinsner (“Zinsner”) has been the CFO of the Company since

February 2018.

       16.     Defendants Mehrotra, Maddock, and Zinsner (collectively the “Individual

Defendants”), because of their positions with the Company, possessed the power and authority to

control the contents of the Company’s reports to the SEC, press releases and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market.

The Individual Defendants were provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information available to them, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to, and were

being concealed from, the public, and that the positive representations which were being made

were then materially false and/or misleading. The Individual Defendants are liable for the false

statements pleaded herein.
                              SUBSTANTIVE ALLEGATIONS

                                          Background

       17.     Micron purports to sell high-performance memory and storage technologies,

including DRAM (dynamic random access memory).
                               Materially False and Misleading
                          Statements Issued During the Class Period

       18.     The Class Period begins on September 26, 2017. On that day, the Company

announced its fourth quarter and full year 2017 financial results. For the full year, it reported

revenue of $20.32 billion and net income of $5.09 billion.

       19.     On October 26, 2017, the Company filed its annual report on Form 10-K for the

                                   CLASS ACTION COMPLAINT
                                              3
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 5 of 19



period ended August 31, 2017 (the “2017 10-K”). Under “Risk Factors,” the 2017 10-K stated in

relevant part:
       The semiconductor memory and storage markets are highly competitive.

       We face intense competition in the semiconductor memory and storage markets
       from a number of companies, including Intel; Samsung Electronics Co., Ltd.; SK
       Hynix Inc.; Toshiba Corporation; and Western Digital Corporation. Some of our
       competitors are large corporations or conglomerates that may have greater
       resources to invest in technology, capitalize on growth opportunities, and
       withstand downturns in the semiconductor markets in which we compete.
       Consolidation of industry competitors could put us at a competitive disadvantage.
       In addition, some governments, such as China, have provided, and may continue
       to provide, significant financial assistance to some of our competitors or to new
       entrants. Our competitors generally seek to increase silicon capacity, improve
       yields, and reduce die size in their product designs which may result in significant
       increases in worldwide supply and downward pressure on prices. Increases in
       worldwide supply of semiconductor memory and storage also result from
       fabrication capacity expansions, either by way of new facilities, increased
       capacity utilization, or reallocation of other semiconductor production to
       semiconductor memory and storage production. Our competitors may increase
       capital expenditures resulting in future increases in worldwide supply. We and
       some of our competitors have plans to ramp, or are constructing or ramping,
       production at new fabrication facilities. Increases in worldwide supply of
       semiconductor memory and storage, if not accompanied by commensurate
       increases in demand, would lead to further declines in average selling prices for
       our products and would materially adversely affect our business, results of
       operations, or financial condition. If competitors are more successful at
       developing or implementing new product or process technology their products
       could have cost or performance advantages. The competitive nature of our
       industry could have a material adverse effect on our business, results of
       operations, or financial condition.

       20.       On December 19, 2017, the Company announced its first quarter 2018 financial

results and reported revenue of $6.803 billion and net income of $2.67 billion.

       21.       On March 22, 2018, the Company announced its second quarter 2018 financial

results and reported revenue of $7.351 billion and net income of $3.309 billion.

       22.       On May 25, 2018, media reported that Chinese regulators had launched an

investigation into Micron for DRAM price increases and abuse of its dominant market position.

       23.       On June 20, 2018, the Company announced its third quarter 2018 financial results

and reported revenue of $7.797 billion and net income of $3.823 billion.

       24.       On September 20, 2018, the Company announced its fourth quarter and full year

                                    CLASS ACTION COMPLAINT
                                               4
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 6 of 19



2018 financial results. For the full year, it reported revenue of $30.391 billion and net income of

$14.135 billion.

       25.       On October 15, 2018, the Company filed its annual report on Form 10-K for the

period ended August 30, 2018 (the “2018 10-K”). Under “Risk Factors,” the 2018 10-K stated in

relevant part:
       The semiconductor memory and storage markets are highly competitive.

       We face intense competition in the semiconductor memory and storage markets
       from a number of companies, including Intel; Samsung Electronics Co., Ltd.; SK
       Hynix Inc.; Toshiba Memory Corporation; and Western Digital Corporation.
       Some of our competitors are large corporations or conglomerates that may have
       greater resources to invest in technology, capitalize on growth opportunities, and
       withstand downturns in the semiconductor markets in which we compete.
       Consolidation of industry competitors could put us at a competitive disadvantage.
       In addition, some governments have provided, and may continue to provide,
       significant assistance, financial or otherwise, to some of our competitors or to new
       entrants and may intervene in support of national industries and/or competitors. In
       particular, we face the threat of increasing competition as a result of significant
       investment in the semiconductor industry by the Chinese government and various
       state-owned or affiliated entities that is intended to advance China's stated
       national policy objectives. In addition, the Chinese government may restrict us
       from participating in the China market or may prevent us from competing
       effectively with Chinese companies.

       Our competitors generally seek to increase silicon capacity, improve yields, and
       reduce die size in their product designs which may result in significant increases
       in worldwide supply and downward pressure on prices. Increases in worldwide
       supply of semiconductor memory and storage also result from fabrication capacity
       expansions, either by way of new facilities, increased capacity utilization, or
       reallocation of other semiconductor production to semiconductor memory and
       storage production. Our competitors may increase capital expenditures resulting
       in future increases in worldwide supply. We and some of our competitors have
       plans to ramp, or are constructing or ramping, production at new fabrication
       facilities. Increases in worldwide supply of semiconductor memory and storage, if
       not accompanied by commensurate increases in demand, would lead to further
       declines in average selling prices for our products and would materially adversely
       affect our business, results of operations, or financial condition. If competitors are
       more successful at developing or implementing new product or process
       technology, their products could have cost or performance advantages.

       The competitive nature of our industry could have a material adverse effect on our
       business, results of operations, or financial condition.

       26.       The above statements identified in ¶¶18-25 were materially false and/or


                                   CLASS ACTION COMPLAINT
                                              5
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 7 of 19



misleading, and failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

Company engaged in anti-competitive behavior, including artificially restricting supply growth

of DRAM; (2) that these anti-competitive efforts were reasonably likely to lead to regulatory

scrutiny; (3) that the Company’s anti-competitive efforts artificially boosted its operating

metrics; (4) that, as a result, the Company’s financial performance, including revenue, was

overstated; and (5) that, as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                            Disclosures at the End of the Class Period
       27.     On November 19, 2018, Financial Times reported that Chinese investigators said

they had found “‘massive evidence’ of anti-competitive behavior” by Micron and two other

companies.

       28.     On this news, the Company’s share price fell $2.61 per share, nearly 7%, to close

at $36.83 per share on November 19, 2018, on unusually heavy trading volume.

                                 CLASS ACTION ALLEGATIONS
       29.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
acquired Micron securities between September 26, 2017 and November 19, 2018, inclusive, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of the Company, at all relevant times, members of their immediate families and

their legal representatives, heirs, successors, or assigns, and any entity in which Defendants have

or had a controlling interest.

       30.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Micron’s common shares actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and

can only be ascertained through appropriate discovery, Plaintiff believes that there are at least

hundreds or thousands of members in the proposed Class. Millions of Micron common shares

                                    CLASS ACTION COMPLAINT
                                               6
           Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 8 of 19



were traded publicly during the Class Period on the NASDAQ. Record owners and other

members of the Class may be identified from records maintained by Micron or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to

that customarily used in securities class actions.

          31.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

          32.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

          33.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:
          (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          (b)     whether statements made by Defendants to the investing public during the Class

Period omitted and/or misrepresented material facts about the business, operations, and prospects

of Micron; and

          (c)     to what extent the members of the Class have sustained damages and the proper

measure of damages.

          34.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

                                UNDISCLOSED ADVERSE FACTS
          35.     The market for Micron’s securities was open, well-developed and efficient at all

                                      CLASS ACTION COMPLAINT
                                                 7
            Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 9 of 19



relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Micron’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Micron’s securities

relying upon the integrity of the market price of the Company’s securities and market

information relating to Micron, and have been damaged thereby.

         36.    During the Class Period, Defendants materially misled the investing public,

thereby inflating the price of Micron’s securities, by publicly issuing false and/or misleading

statements and/or omitting to disclose material facts necessary to make Defendants’ statements,

as set forth herein, not false and/or misleading. The statements and omissions were materially

false and/or misleading because they failed to disclose material adverse information and/or

misrepresented the truth about Micron’s business, operations, and prospects as alleged herein.

         37.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Micron’s financial well-being and prospects.           These material

misstatements and/or omissions had the cause and effect of creating in the market an

unrealistically positive assessment of the Company and its financial well-being and prospects,

thus causing the Company’s securities to be overvalued and artificially inflated at all relevant

times.    Defendants’ materially false and/or misleading statements during the Class Period

resulted in Plaintiff and other members of the Class purchasing the Company’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

                                      LOSS CAUSATION
         38.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

         39.    During the Class Period, Plaintiff and the Class purchased Micron’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

                                    CLASS ACTION COMPLAINT
                                               8
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 10 of 19



significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS
       40.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

virtue of their receipt of information reflecting the true facts regarding Micron, their control over,

and/or receipt and/or modification of Micron’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential proprietary

information concerning Micron, participated in the fraudulent scheme alleged herein.
                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       41.     The market for Micron’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Micron’s securities traded at artificially inflated prices during the Class Period. On
May 29, 2018, the Company’s share price closed at a Class Period high of $62.62 per share.

Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

securities relying upon the integrity of the market price of Micron’s securities and market

information relating to Micron, and have been damaged thereby.

       42.     During the Class Period, the artificial inflation of Micron’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or

misleading statements about Micron’s business, prospects, and operations.            These material


                                    CLASS ACTION COMPLAINT
                                               9
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 11 of 19



misstatements and/or omissions created an unrealistically positive assessment of Micron and its

business, operations, and prospects, thus causing the price of the Company’s securities to be

artificially inflated at all relevant times, and when disclosed, negatively affected the value of the

Company shares. Defendants’ materially false and/or misleading statements during the Class

Period resulted in Plaintiff and other members of the Class purchasing the Company’s securities

at such artificially inflated prices, and each of them has been damaged as a result.

       43.     At all relevant times, the market for Micron’s securities was an efficient market

for the following reasons, among others:

       (a)     Micron shares met the requirements for listing, and was listed and actively traded

on the NASDAQ, a highly efficient and automated market;

       (b)     As a regulated issuer, Micron filed periodic public reports with the SEC and/or

the NASDAQ;

       (c)     Micron regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

       (d)     Micron was followed by securities analysts employed by brokerage firms who

wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms.         Each of these reports was publicly

available and entered the public marketplace.

       44.     As a result of the foregoing, the market for Micron’s securities promptly digested

current information regarding Micron from all publicly available sources and reflected such

information in Micron’s share price. Under these circumstances, all purchasers of Micron’s

securities during the Class Period suffered similar injury through their purchase of Micron’s

securities at artificially inflated prices and a presumption of reliance applies.

       45.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because the Class’s claims are, in large part, grounded on Defendants’ material

                                     CLASS ACTION COMPLAINT
                                                10
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 12 of 19



misstatements and/or omissions. Because this action involves Defendants’ failure to disclose

material adverse information regarding the Company’s business operations and financial

prospects—information that Defendants were obligated to disclose—positive proof of reliance is

not a prerequisite to recovery. All that is necessary is that the facts withheld be material in the

sense that a reasonable investor might have considered them important in making investment

decisions. Given the importance of the Class Period material misstatements and omissions set

forth above, that requirement is satisfied here.

                                        NO SAFE HARBOR
        46.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply to

any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Micron who knew that the statement was false when made.
                                             FIRST CLAIM
                          Violation of Section 10(b) of The Exchange Act and
                                 Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

        47.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        48.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

                                      CLASS ACTION COMPLAINT
                                                 11
        Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 13 of 19



public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Micron’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each

defendant, took the actions set forth herein.

       49.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Micron’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein or as controlling persons as alleged below.

       50.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Micron’s financial

well-being and prospects, as specified herein.

       51.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a

course of conduct as alleged herein in an effort to assure investors of Micron’s value and

performance and continued substantial growth, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about Micron and its business

operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in transactions, practices and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities during the Class Period.

       52.     Each of the Individual Defendants’ primary liability and controlling person

liability arises from the following facts: (i) the Individual Defendants were high-level executives

and/or directors at the Company during the Class Period and members of the Company’s

                                      CLASS ACTION COMPLAINT
                                                 12
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 14 of 19



management team or had control thereof; (ii) each of these defendants, by virtue of their

responsibilities and activities as a senior officer and/or director of the Company, was privy to and

participated in the creation, development and reporting of the Company’s internal budgets, plans,

projections and/or reports; (iii) each of these defendants enjoyed significant personal contact and

familiarity with the other defendants and was advised of, and had access to, other members of the

Company’s management team, internal reports and other data and information about the

Company’s finances, operations, and sales at all relevant times; and (iv) each of these defendants

was aware of the Company’s dissemination of information to the investing public which they

knew and/or recklessly disregarded was materially false and misleading.

       53.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Micron’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated

by Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       54.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Micron’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of

the market in which the securities trades, and/or in the absence of material adverse information

that was known to or recklessly disregarded by Defendants, but not disclosed in public

statements by Defendants during the Class Period, Plaintiff and the other members of the Class

                                    CLASS ACTION COMPLAINT
                                               13
           Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 15 of 19



acquired Micron’s securities during the Class Period at artificially high prices and were damaged

thereby.

        55.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Micron was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Micron securities,

or, if they had acquired such securities during the Class Period, they would not have done so at

the artificially inflated prices which they paid.

        56.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

        57.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities during the Class Period.
                                         SECOND CLAIM
                          Violation of Section 20(a) of The Exchange Act
                                Against the Individual Defendants

        58.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        59.     Individual Defendants acted as controlling persons of Micron within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

and their ownership and contractual rights, participation in, and/or awareness of the Company’s

operations and intimate knowledge of the false financial statements filed by the Company with

the SEC and disseminated to the investing public, Individual Defendants had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of

the Company, including the content and dissemination of the various statements which Plaintiff

contends are false and misleading. Individual Defendants were provided with or had unlimited

access to copies of the Company’s reports, press releases, public filings, and other statements

alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued

                                     CLASS ACTION COMPLAINT
                                                14
         Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 16 of 19



and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

        60.    In particular, Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company and, therefore, had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein, and exercised the

same.

        61.    As set forth above, Micron and Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their

position as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

other members of the Class suffered damages in connection with their purchases of the

Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF
        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

        (a)    Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

        (b)    Awarding compensatory damages in favor of Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of
Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

        (d)    Such other and further relief as the Court may deem just and proper.




                                    CLASS ACTION COMPLAINT
                                               15
        Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 17 of 19



                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: January 31, 2019                      GLANCY PRONGAY & MURRAY LLP


                                             By: s/ Lesley F. Portnoy
                                             Lesley F. Portnoy (LP-1941)
                                             230 Park Avenue, Suite 530
                                             New York, New York 10169
                                             Telephone: (212) 682-5340
                                             Facsimile: (212) 884-0988
                                             lportnoy@glancylaw.com

                                                    -and-

                                             GLANCY PRONGAY & MURRAY LLP
                                             Lionel Z. Glancy
                                             Robert V. Prongay
                                             Lesley F. Portnoy
                                             Charles H. Linehan
                                             Pavithra Rajesh
                                             1925 Century Park East, Suite 2100
                                             Los Angeles, CA 90067
                                             Telephone: (310) 201-9150
                                             Facsimile: (310) 201-9160

                                             LAW OFFICES OF HOWARD G. SMITH
                                             Howard G. Smith
                                             3070 Bristol Pike, Suite 112
                                             Bensalem, PA 19020
                                             Telephone: (215) 638-4847
                                             Facsimile: (215) 638-4867

                                             Attorneys for Plaintiff




                                   CLASS ACTION COMPLAINT
                                              16
        Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 18 of 19



                         SWORN CERTIFICATION OF PLAINTIFF


              MICRON TECHNOLOGIES, INC. SECURITIES LITIGATION


       I, Kjell Rojvall individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
               Plaintiff motion on my behalf.

       2.      I did not purchase the Micron Technology, Inc. securities that are the subject of
               this action at the direction of plaintiff’s counsel or in order to participate in any
               private action arising under this title.

       3.      I am willing to serve as a representative party on behalf of a class and will testify
               at deposition and trial, if necessary.

       4.      My transactions in Micron Technology, Inc. securities during the Class Period set
               forth in the Complaint are as follows:

               (See attached transactions)

       5.      I have not sought to serve, nor served, as a representative party on behalf of a
               class under this title during the last three years, except for the following:


       6.      I will not accept any payment for serving as a representative party, except to
               receive my pro rata share of any recovery or as ordered or approved by the court,
               including the award to a representative plaintiff of reasonable costs and expenses
               (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



     1/23/2019
    ________________                           _________________________________________
        Date
                                                               Kjell Rojvall
Case 1:19-cv-00990-WHP Document 1 Filed 01/31/19 Page 19 of 19



                    Kjell Rojvall's Transactions in
                    Micron Technology, Inc. (MU)

                            Account 1
       Date     Transaction Type     Quantity         Unit Price
     10/02/2018     Bought                 3,000         $46.6174
     10/02/2018     Bought                 2,000         $46.5685

                              Account 2
       Date       Transaction Type     Quantity       Unit Price
     10/19/2018       Bought                   300       $41.5085
     10/19/2018       Bought                   200       $41.5086
     10/19/2018       Bought                   200       $41.5100
     10/19/2018       Bought                   100       $41.5070
     10/19/2018       Bought                   100       $41.5185
     10/19/2018       Bought                   100       $41.5093

                              Account 3
       Date       Transaction Type     Quantity       Unit Price
     10/02/2018       Bought                     5       $46.5388
     10/02/2018       Bought                   100       $46.5386
     10/02/2018       Bought                   100       $46.5355
     10/02/2018       Bought                   100       $46.5343
     10/02/2018       Bought                   200       $46.5400
     10/02/2018       Bought                   595       $46.5385
     10/02/2018       Bought                   900       $46.5390
     10/02/2018       Bought                 2,000       $46.4399
     10/02/2018       Bought                 2,000       $46.5685
     10/02/2018       Bought                 2,000       $46.3374
     10/02/2018       Bought                 2,000       $46.3285
     10/19/2018       Bought                   300       $41.2393
     10/19/2018       Bought                   900       $41.2391
     10/19/2018       Bought                 1,300       $41.2390
     10/19/2018       Bought                 2,500       $41.2690
